Title: To James Madison from William Scribner, 8 June 1813 (Abstract)
From: Scribner, William
To: Madison, James


8 June 1813, Chatham, “on board H. M. P. Ship Nassau.” “I take this oppertunity by the Carteel Roderique of informing Your Excellency there is above seven Hundred Americans in the Prizon Ships at this place who have given themselves up from British Men of War who are very uneasy on Acct. of not Knowing what is going to be done with them as they suppose they are going to be detained here during the War, Your Excellency may rest asured it is very galling to us who are willing to lose the last drop of our Blood in the Service of our Country to see Men who are French Prizoners and never saw the United States in their lives sent from Prizon in American Carteels, even in the present one there is a Man sent of the Name of Thomas Demiher a Dutchman taken by the English at Flushing and has been in Prizon here upwards of four Years. I likewise have to inform Your Excellency as I can be of no Service to my Country in my present Situation except by giving You Information of this description that there is at the time I am writing a Court Martial holding on board the Ceres on  Ryan who keeps a Boarding House in New York in Rosevelt Street for refusing to do Duty in the British Service. He is an Irishman by birth has resided a Number of Years in the United States is regularly Naturalized and has a Wife & Children in rosevelt Street N. York he was permitted Yesterday to come on board here for Witnesses, there was a great Number that knew him Personally and have been Summoned to Day on the Court Martial the result of which I shall inform You at a future period. Mr. Beasely appears to neglect the Duties of his Station as the Prizoners have not their regular turn of Exchange and the English Agent Hutchinson informs it is the Wish of the British Goverment to return them according to the Date of Capture. There is part of the Crew of the Ship Rhode & Betsey still here who was Captured the 31st. July 1812 by the Sloop of War Talbot. I have no more to say at present but that I hope Your Excellency will take the Case of those discharged from British Men of War into Consideration and relieve them if possible.”
